EXHIBIT 10.33
 
SECOND AMENDMENT TO LICENSE AGREEMENT
The University of Chicago, Dana Farber Cancer Institute and GenVec Corporation
 
This Amendment to the License Agreement is entered into as of January 20, 2005,
by and between The University of Chicago ("University"), Dana Farber Cancer
Institute ("DFCI") and GenVec Corporation, a Delaware corporation ("GenVec")
(University, DFCI and GenVec may be referred to individually as a "Party" and
collectively as the "Parties");
 
WHEREAS, the Parties previously entered into that certain License Agreement
effective on August 20, 1997 ("AGREEMENT") that includes various technologies
discovered by Dr. Ralph Weichselbaum and colleagues while at University and Dr.
Donald Kufe at DFCI, and
 
WHEREAS, the Parties previously entered into a First Amendment of the AGREEMENT
effective December 31, 2001, and
 
WHEREAS, the Parties desire to further amend the AGREEMENT;
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Parties hereby agree to amend the indicated sections of the
AGREEMENT as follows:
 
 
1.
Paragraph 4.A(1) shall be amended to read: "University shall be responsible for
the filing, preparation, registration, prosecution and maintenance of the
Licensed Patents; provided, however, University and Licensee shall mutually
agree to the selection of patent counsel for such filing, prosecution and
maintenance of all patent applications and patents within the Licensed Patents."

 
 
2.
Paragraph 11.E shall be amended to read:

 
If to University:
UCTech
 
Office of Technology and Intellectual Property
 
The University of Chicago
 
5555 South Woodlawn Avenue
 
Suite 300
 
Chicago, Illinois 60637
 
Facsimile Number: 773-702-0741
     
Attention: Director of Technology Transfer



If to Licensee:
GenVec, Inc.
 
65 West Watkins Mill Road
 
Gaithersburg, MD 20878
 
Facsimile Number: 240-632-0735
     
Attention: President

 
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 

--------------------------------------------------------------------------------


 

 
With a copy to: Vice President, Corporate Development



 
3.
Schedule A shall be amended to include:

 
Title:
Transcriptional Targeting of an Adenoviral Delivered Tumor Necrosis Factor Alpha
by Temozolamide in Experimental Glioblastoma
Inventors:
Weichselbaum and Kufe
Application Number:
60/604,251
File Date:
8-25-04
University Reference:
1250
DFCI Reference:
1021

 
 
4.
Schedule A shall be amended to delete:  "*"

 
 
5.
Schedule A, 24. shall be replaced with:  " *"

 
Except as specifically amended by this Amendment to AGREEMENT, all other terms
and conditions of the AGREEMENT shall remain in full force and effect without
modification. If there is any inconsistency or conflict between any provision in
this Amendment to AGREEMENT and any provision in the AGREEMENT, the provision in
this Amendment to AGREEMENT shall control.
 
This Amendment to AGREEMENT may be signed in counterparts, each of which shall
be deemed an original, all of which taken together shall be deemed one
instrument.
 
IN WITNESS WHEREOF, the Parties have duly executed this Amendment to AGREEMENT
as of the date first written above.
 
University
 
GenVec, inc.
         
By:
   
By:
           
Title:
  Director, UCTech
 
Title:
  SVP
         
Date:
  4/26/05
 
Date:
4/20/05

 
DFCI
         
By:
     
Anthony A. delCampo, M.B.A.
 
Title:
Vice President
   
Research and Technology Ventures
   
Dana Farber Cancer Institute
       
Date:
5/5/05
 

 
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission
 

--------------------------------------------------------------------------------


 